Citation Nr: 0025375	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  94-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Evaluation of bilateral hearing loss, rated as zero percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This appeal has come to the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at St. 
Petersburg, Florida.  

The veteran had a video conference hearing at the RO before a 
Board member who has since left the Board in November 1997, 
and a transcript thereof is of record.  

The Board remanded this case in February 1997 (for a 
hearing), in October 1998 (for further evidentiary 
development) and in August 1999 (for further evidentiary and 
procedural development).  The purpose of the remand actions 
ultimately has been met.  

The RO granted service connection for residuals of a gunshot 
wound to the right lower extremity by rating action in 
December 1999.  The record before the Board does not reflect 
disagreement with any aspect of that grant.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

1.  In December 1992, the service-connected bilateral 
sensorineural hearing loss was manifested by an average pure 
tone threshold of 52.5 decibels on the right and 50 decibels 
on the left.  Discrimination ability was 100 percent correct 
on the right and 92 percent correct on the left.  

2.  In October 1999, the service-connected bilateral 
sensorineural hearing loss was manifested by an average pure 
tone threshold of 56 decibels on the right and 54 decibels on 
the left.  Discrimination ability was 84 percent correct on 
the right and 80 percent correct on the left.  


CONCLUSIONS OF LAW

The criteria for a compensable rating for the service-
connected bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
6100 (1998, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for bilateral sensorineural hearing loss 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 52 FR 44118, Nov. 18, 1987.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100-6110 (1999).  The 
United States Court of Veterans Appeals (Court) has noted 
that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  The Board also notes that the differences 
between the former criteria and the revised criteria are 
relatively minor; thus, the Board finds that the veteran has 
not been prejudiced by applying the new regulations in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

On the authorized VA audiological evaluation, in December 
1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
65
75
LEFT
25
30
45
60
65

The averages of pure tone thresholds in the 1000, 2000, 3000 
and 4000 Hertz ranges was 52.5 decibels on the right and 50 
decibels on the left.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 92 
percent in the left ear.  Bilateral mild to moderately severe 
sensorineural hearing loss above 500 hertz was diagnosed.  
Under both old and new rating criteria, these audiologic 
results produce a numeric designation of "I" for the right 
ear and "I" for the left ear.  When these numeric 
designations are applied to the rating criteria, the result 
is a noncompensable rating, under both old and new rating 
criteria.  38 C.F.R. Part 4, including § 4.85, and Code 6100 
(1998, 1999).  

During the November 1997 personal hearing, the veteran 
testified that he could not make out words and had to read 
lips to understand speech unless the speaker spoke loudly.  
While the veteran is competent to report that his hearing 
loss is worse, the audiometric test results provide a more 
probative determination as to whether the hearing loss meets 
the criteria for a higher rating.  

On a VA audiological evaluation on October 13, 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
75
LEFT
20
30
45
65
75

The averages of pure tone thresholds in the 1000, 2000, 3000 
and 4000 Hertz ranges were 56 decibels on the right and 54 
decibels on the left.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 80 
percent in the left ear.  The final diagnosis was mild to 
severe sensorineural hearing loss bilaterally.  Under both 
old and new rating criteria, these audiologic results produce 
a numeric designation of "II" for the right ear and "IV" 
for the left ear.  When these numeric designations are 
applied to the rating criteria, the result is a 
noncompensable rating, under both old and new rating 
criteria.  38 C.F.R. Part 4, including § 4.85, and Code 6100 
(1998, 1999).  

The old provisions of 38 C.F.R. § 4.85(c) (1998) do not apply 
as the Chief of the Audiology clinic did not certify that 
scores made the use of both pure tone and speech 
discrimination inappropriate.  The new provisions of 
38 C.F.R. § 4.86(a) (1999) do not apply as each of the pure 
tone thresholds at 1000, 2000, 3000 and 4000 Hertz is not 55 
decibels or more.  The new provisions of 38 C.F.R. § 4.86(b) 
(1999) do not apply because while the pure tone threshold at 
1000 Hertz is 30 decibels, the threshold at 2000 Hertz is 50 
decibels and not the required 70 decibels or more.  

The evidence is not in approximate balance.  The test results 
provide a preponderance of evidence which establish that the 
service-connected bilateral hearing loss does meet any 
applicable criteria for a compensable rating.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

A rating in excess of zero percent disabling for bilateral 
sensorineural hearing loss is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals





 


